Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145412                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  HOME DEPOT USA, INC.,                                                                                    Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 145412
                                                                    COA: 301341
                                                                    Ct of Claims: 07-000118-MT
  STATE OF MICHIGAN and STATE
  TREASURER,
            Defendants,
  and
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 24, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2012                    _________________________________________
           t1015                                                               Clerk